Filing Case 1:21-cv-21471-KMW Document 1-1 Entered on FLSD Docket 04/15/2021 Page 1 of 5
       # 122737102   E-Filed 03/09/2021 10:20:46 AM




                                        EXHIBIT "A"
Case 1:21-cv-21471-KMW Document 1-1 Entered on FLSD Docket 04/15/2021 Page 2 of 5




                                 EXHIBIT "A"
Case 1:21-cv-21471-KMW Document 1-1 Entered on FLSD Docket 04/15/2021 Page 3 of 5




                                 EXHIBIT "A"
Filing Case 1:21-cv-21471-KMW Document 1-1 Entered on FLSD Docket 04/15/2021 Page 4 of 5
       # 123392555   E-Filed 03/19/2021 10:14:11 AM




                                        EXHIBIT "A"
Case 1:21-cv-21471-KMW Document 1-1 Entered on FLSD Docket 04/15/2021 Page 5 of 5




                                 EXHIBIT "A"
